Russell, J.
1. Where a bill of exceptions is duly and regularly certified according to law, an additional certificate, following the one required by statute, will be ignored and treated as surplusage. Stillwell v. Watkins, 135 Ga. 149 (68 S. E. 1114); Dyson v. Southern Railway Co., 113 Ga. 327 (3), 328 (38 S. E. 749); Woolf v. State, 104 Ga. 536 (3), 537 (30 S. E. 796).
2. In the absence of an order, granted in term, continuing the hearing of a motion to set aside a judgment, the court is without jurisdiction to render a judgment in the premises in vacation. Judgment reversed.
Motion to set aside judgment; from city court of Springfield— Judge Smith. August 6, 1918.
Joseph A. Cronk, Paul E. Seabrook, Stubbs & Chapman, for plaintiffs in error.
H. A. Boykin, contra.